


Exhibit 10.3

 

[g129002kgi001.jpg]

 

June 28, 2010

 

Chris Hayek

Senior Vice President & Chief Accounting Officer

 

Dear Chris:

 

Congratulations on your recent promotion to Senior Vice President & Chief
Accounting Officer.  In relation thereto and in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tree.com, Inc.
(“Company”) and you hereby agree as follows (“Agreement”):

 

1.  Your base salary shall be increased to one hundred and eighty thousand
dollars ($180,000), effective as of May 28, 2010.  This shall be paid in
accordance with the Company’s normal payroll practices and schedule.

 

2.  Your bonus target shall be thirty percent (30%) of your then-in-effect base
salary at the time bonuses are calculated.

 

3.  You shall receive seven thousand, five hundred (7,500) Restricted Stock
Units (“RSUs”) subject to the provisions of the Second Amended and Restated
Tree.Com, Inc. 2008 Stock and Annual Incentive Plan (“Plan”).  The date of the
RSU grant shall be June 28, 2010 and the grant will have an annual vesting
schedule with one third vested on each anniversary of the date of the grant.  In
the event of a conflict between this letter agreement and the RSU award, the
terms set forth in the award agreement and plan should control.

 

4.  In the event your employment is terminated by the Company for reasons other
than cause or substandard performance, the Company will pay severance to you in
an amount equal to your monthly base salary then in effect for a period of six
(6) months after your termination date.  Receiving this severance pay is
contingent upon your signing and not revoking the appropriate release document
provided by Company.  This severance will be paid on regularly scheduled pay
dates and will be discontinued should you find other employment.  If your
benefit under the Company’s normal severance plan in effect at the time is
greater due to your length of service you will be eligible to receive the
greater severance amount.

 

5.  Your employment by the Company is on an “at will” basis.  This Agreement
does not create an employment contract or affect the right of the Company to
terminate your

 

11115 Rushmore Drive, Charlotte NC 28277

 

--------------------------------------------------------------------------------


 

employment, or change the terms and conditions of such employment, at any time
without notice.

 

6.  Section 409A of the Internal Revenue Code.  This Agreement is not intended
to constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder (“Section 409A”).  Notwithstanding the foregoing,
if this Agreement or any benefit paid to you hereunder is subject to
Section 409A and if you are a “Specified Employee” (as defined under
Section 409A) as of the date of your termination of employment hereunder, then
the payment of such benefits, if any, scheduled to be paid hereunder during the
first six (6) month period beginning on the date of a termination of employment
hereunder shall be delayed during such six (6) month period and shall commence
immediately following the end of such six (6) month period (and, if applicable,
the period in which such payments were scheduled to be made if not for such
delay shall be extended accordingly).  In no event shall the Company be required
to pay any “gross-up” or other payment with respect to any taxes or penalties
imposed under Section 409A with respect to any benefit paid hereunder.

 

If you agree to the terms of this Agreement, please sign and date the enclosed
copy and return it to the undersigned at the above address.  By signing this
Agreement, you represent and agree that you have taken advantage of your right
to consult with an attorney or have declined to do so, that you have carefully
read and fully understand all of the provisions of this Agreement and that you
are voluntarily entering into this Agreement.

 

 

Very truly yours,

 

 

 

TREE.COM, INC.

 

 

 

 

 

 

 

By:

 

 

/s/ Claudette Hampton

 

 

 

 

Title:

 

 

SVP, Human Resources

 

 

 

 

 

 

AGREED, this 29th day of June 2010.

 

 

 

 

 

Sign Name:

/s/ Christopher Hayek

 

 

 

--------------------------------------------------------------------------------
